                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LARRY SINGLETON,

             Plaintiff,

v.                                                            CV No. 18-493 JCH/CG

CITY OF HOBBS, et al.,

             Defendants.

      ORDER GRANTING MOTION TO VACATE SETTLEMENT CONFERENCE

      THIS MATTER is before the Court on Defendants’ Unopposed Motion to Vacate

Settlement Conference, (Doc. 58), filed April 9, 2019. The Court, having read the Motion

and noting that it is unopposed, finds that the Motion is well-taken and should be

GRANTED.

      IT IS THEREFORE ORDERED that the Telephonic Status Conference set for

May 21, 2019, at 1:30 p.m., and the Settlement Conference set for May 28, 2019, at

9:00 a.m., are hereby VACATED.




                                         THE HONORABLE CARMEN E. GARZA
                                         CHIEF UNITED STATES MAGISTRATE JUDGE
